Citation Nr: 1718857	
Decision Date: 05/30/17    Archive Date: 06/06/17

DOCKET NO.  12-10 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a right knee disorder and, if so, whether the reopened claim may be granted.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for residuals of shrapnel wounds to the left lower extremity including nerve damage.

4.  Entitlement to service connection for residuals of shrapnel wounds to the right lower extremity including nerve damage.

5.  Entitlement to a skin disorder, including as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active duty for training from August 1964 to January 1965 and active duty from April 1968 to August 1973.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In December 2011, the Veteran and his wife testified during a hearing at the RO before a decision review officer.  A transcript of the hearing is of record.

In December 2016, the Veteran testified during a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The issues of entitlement to service connection for right ear hearing loss, left and right lower extremity disorders, and a skin disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  A June 1976 RO decision denied the claim for service connection for a right knee disorder; the Veteran did not submit a notice of disagreement and no new and material evidence was received within one year of its issuance.

2.  The evidence added to the record since the June 1976 RO decision that denied service connection for a right knee disorder raises a reasonable possibility of substantiating the claim. 

3.  The Veteran has a current diagnosis of degenerative joint disease of the right knee and he has had continuous knee symptomatology since his active service.

4.  The Veteran's current left ear hearing loss was incurred during active military service.


CONCLUSIONS OF LAW

1.  The June 1976 rating decision that denied the claim of entitlement to service connection for a right knee disorder is final.  38 U.S.C.A. § 7105 (West 2014); 
38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2016).

2.  The evidence received since the June 1976 RO decision is new and material and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2016).

3.  The criteria for service connection for a right knee disability are met.  38 U.S.C.A. §§ 1110, 1154(b) (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).

4.  The criteria for service connection for left ear hearing loss are met.  38 U.S.C.A. §§ 1110, 1154(b); 38 C.F.R. §§ 3.303, 3.385.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. New and Material Evidence

The June 1976 RO decision denied service connection for a right knee disorder, finding that there was no evidence of treatment for a right knee injury or disorder in the service treatment records and no evidence of a current right knee disorder. 

The Veteran was notified in writing of the RO's June 1976 determination and his appellate rights but did not appeal.  Moreover, new and material evidence was not received within one year of its issuance to preclude finality pursuant to 38 C.F.R. § 3.156(b); see Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  Hence, the June 1976 decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

A claim will be reopened if new and material evidence is received.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  The language of 38 C.F.R. § 3.156(a) creates a low threshold for reopening a previously denied claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). 

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992). 

The evidence added to the record since the June 1976 decision includes VA medical records and examination reports, dated from 1978 to 2015, and the Veteran's and others' written statements, and his and his wife's oral testimony, in support of his claim.

Added to the record is a March 2010 VA outpatient record in which the Veteran complained of bilateral knee pain and reported that he played football (9/24/10 Medical Treatment Records Government Facility, p. 5).  

A September 2010 VA examiner diagnosed the Veteran with bilateral knee patellofemoral syndrome and did not find that the Veteran's right knee disability was due to his left knee.

A July 2015 VA outpatient record reflects that the Veteran had advanced degenerative joint disease of both knees and that X-rays of the his knees revealed degenerative changes in the knees (8/19/15 CAPRI, pp. 7-8).

During his December 2016 Board hearing, and at his December 2011 personal hearing at the RO, the Veteran testified that he injured his knee while playing football in Europe.  See Board hearing transcript at page 15; December 2011 RO hearing transcript at page 21.  His knee swelled and was treated with drainage and Cortisone injections, and he was briefly placed on light duty.  See Board hearing transcript at pages 17-18.  The Veteran was unable to make Airborne school because of his knee problems.  Id. at 19.  After discharge, the Veteran sought private medical treatment for his knees "almost immediately".  Id.  In 2011, the Veteran's wife stated that his knees were repeatedly drained after service.  See December 2011 hearing transcript at page 25.

The Veteran's and his wife's testimony, and the new medical and other evidence, relates to the previously unestablished elements of a current right knee disability and a link between current right knee arthritis and service.  Accordingly, the standards under § 3.156(a) have been met and the claim is reopened.  

II. Service Connection

When a veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The benefit of the doubt rule is a unique standard of proof, and "the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding such benefits."  Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) (citing Gilbert, 1 Vet. App. at 54).


Legal Criteria

A veteran is entitled to compensation for disability resulting from personal injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

To establish service connection, evidence must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and 
(3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007), overruled on other grounds Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In Walker, the Federal Circuit held that regulations providing for service connection based on continuity of symptomatology only applied to chronic diseases specifically listed in 38 U.S.C.A. § 1101.

Certain chronic diseases, such as arthritis and sensorineural hearing loss as a disease of the nervous system, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from active service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 
38 C.F.R. §§ 3.307, 3.309 (2016).  

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels (db) or greater; or when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

In Hensley v. Brown, 5 Vet. App. 155 (1993), the United States Court of Appeals for Veterans Claims (Court) stated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service.  Id. at 159.  The Court explained that, when audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, the veteran may nevertheless establish service connection for a current hearing disability by submitting competent evidence that the current disability is causally related to service.  Id. at 160.  The Court cited with approval a medical text, which states that the threshold for normal hearing is zero decibels to 20 decibels and higher threshold levels indicate some degree of hearing loss.

A layperson is competent to report on the onset and continuity of his current symptomatology.  See 38 C.F.R. § 3.159 (a); see also Layno v. Brown, 6 Vet. App. 465, 470 (1994).

Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 488, 496 (1997) (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)). 

A. Right Knee

Contentions

The Veteran asserts that he has a right knee disability that had its onset during active service.  He injured his knee playing football in Europe and when trying out for Airborne school.  See Board hearing transcript at page 15; December 2011 RO hearing transcript at pages 21-24.  His knees swelled and were drained and treated with Cortisone injections and he was placed on light duty for a few days.  See Board hearing transcript at pages 17-18.  He sought private medical treatment immediately after leaving service and that doctor is no longer alive.  Id. at 19-20.

Analysis

Service treatment records show that the Veteran was seen for right knee pain on July 31, 1968 and reported that he bumped his knee (6/7/73 STRs, p. 3).  He gave a history of knee problems and was treated with an ace bandage.  The Veteran returned to the clinic on August 1, 1968 and his knee was swollen and painful.  Id. An X-ray of his knee taken that day showed minimal evidence of spurring of the intercondylar prominences.  Id. at 5.  On a Report of Medical History completed in June 1973, when he was examined for separation, the Veteran checked yes to having a trick or locked knee and noted treatment for a (spurring) knee problem in 1968.  Id. at 32.

The Veteran testified that "almost immediately" after he was discharged, he sought private medical treatment for problems with his knee.  See Board hearing transcript at page 19.  He and his wife stated that he repeatedly had his knee drained.

Post service medical evidence includes a February 1976 VA examination report that does not show knee problems, but the Veteran reported that both of his knees bother him and on occasion they become weak and will give out while he walks.  He also noted that they will become painful in cold weather.  X-ray impression reflects negative study of knees.

The VA medical records, dated from 2004 to 2015, discuss treatment for bilateral knee pain (9/24/10 Medical Treatment Record Government Facility, p. 5; 12/4/10 Medical Treatment Record Government Facility, pp. 6, 15; 6/8/11 Medical Treatment Record Government Facility, p. 18)

The September 2010 VA examiner diagnosed bilateral patellofemoral syndrome and opined that the Veteran's right knee disability was not due to his left knee.

The July 2015 VA outpatient records show that the Veteran has advanced degenerative joint disease (8/19/15 CAPRI, pp. 7-8).

The Veteran has provided competent statements of continuously recurring knee symptoms since active service.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  His statements in this regard are consistent with the circumstances of his service and the reports he continuously provided physicians from whom he sought treatment for knee symptoms.  See e.g., March 2010 VA outpatient records (9/24/10 Medical Treatment Record Government Facility, p. 5).

Although the Veteran did not seek treatment for his knees in service after August 1968, the absence of documented complaints is not dispositive.  In general, the Board may not rely on the absence of evidence as substantive negative evidence, the exception being when there is an evidentiary basis establishing that a fact in question would ordinarily have been recorded in the document or documents in question.  See Horn v. Shinseki, 25 Vet. App. 231, 239 & n. 7 (2012).

The Veteran has made consistent statements during the appeal regarding knee pain since service.  The VA medical records are not entirely consistent with the Veteran's testimony, but they do show his report of knee disability close in time to the Veteran's discharge from service, as evidenced by his 1975 claim for VA benefits that noted a June 1968 knee injury (6/26/75 VA 21-526 Veterans Application for Compensation or Pension, p. 2).  Therefore, the Board resolves reasonable doubt in the Veteran's favor and finds him credible with regard to his account of continuous problems since separation from active service.

Resolving reasonable doubt in the Veteran's favor, he has had a continuity of symptomatology since service for the currently diagnosed degenerative joint disease of the right knee.  Thus, the Board finds that the third element of service connection has been met.  This, combined with his current diagnosis and 1968 in-service injury, means that all of the criteria for service connection for chronic disease have been met.  38 C.F.R. §§ 3.102, 3.303(b), 3.307, 3.309; Walker, 708 F.3d at 1336-40.





B. Left Ear Hearing Loss

Contentions 

The Veteran contends that he has hearing loss that had its onset during active service when he was exposed to acoustic trauma from artillery and explosions.  See Board hearing transcript at pages 21-22.  He had hearing loss since active service.  Id. at 22; December 2011 RO hearing transcript at page 17.

Analysis

The record shows a current diagnosis of left ear hearing loss consistent with VA regulations during the appeal period.  See, e.g., 7/2/10 VBMS VA examination report.  This report includes a diagnosis of sensorineural hearing loss, bilaterally.

The remaining questions are whether there was a disease or injury in service and whether there is a link between the current disabilities and the in-service disease or injury. 

The Veteran's service treatment records do not discuss hearing loss.  His awards and decorations include Bronze Star Medal with V device as shown by his service personnel records and Report of Transfer or Discharge (DD Form 214).  These establish that he "engaged in combat with the enemy."  The DD Form 214 for his second period of service shows that his main occupation in service was unit commander.  He testified that he was a combat engineer company commander and an atomic munitions demolitions specialist who set and blew up mines without hearing protection.  See Board hearing transcript at page 21-22; December 2011 RO hearing transcript at pages 17-18, 20.

During his Board and RO hearings, the Veteran reported the onset of hearing loss in service.  During the Board hearing, he said he first noted hearing loss in base camp and was unable to distinguish certain words and letters.  See Board hearing transcript at page 22.  At his 2011 hearing, he reported having hearing loss since his return from Vietnam.  See December 2011 RO hearing transcript at page 17.  The Veteran is competent to report observable symptoms of hearing loss disability, such as decreased hearing.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also Layno v. Brown, 6 Vet. App. at 470.

There is no documentation of any pertinent complaints for many years after service.  On the other hand, the Veteran had rocket, mortar, and aircraft, noise exposure in service and the absence of documented complaints is not dispositive.  In general, the Board may not rely on the absence of evidence as substantive negative evidence, the exception being when there is an evidentiary basis establishing that a fact in question would ordinarily have been recorded in the document or documents in question.  See Horn v. Shinseki, 25 Vet. App. at 239 & n. 7.

The July 2010 VA audiology examination includes the Veteran's report of noise exposure from ordinance explosions and artillery and aircraft bombs while on active duty.  He denied occupational or recreational noise exposure.

The examiner opined that the Veteran's hearing loss was less likely than not a result of noise exposure during military service.  The examiner reasoned that the Veteran's hearing thresholds were within normal limits throughout his active military service and there was no significant shift in hearing threshold between enlistment and separation.

The July 2010 VA opinion is of limited probative weight because it was essentially based solely on a lack of medical evidence of treatment for hearing problems in the Veteran's service treatment records.  It is also against the legal standard set by case law in this area of veterans' law.  See, e.g., Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992) (stating that the absence of in-service evidence of hearing disability is not fatal to a claim of service connection for hearing loss).  Additionally, a medical opinion based solely on the absence of documentation in the record is inadequate and a medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination).  Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007).  This is the case with the July 2010 VA opinion; therefore, it is entitled to no weight. 

Based on the evidence of record, including the credible statements provided by the Veteran, he spent a high portion of his military career working in proximity to artillery and explosive noise while in active service, a setting in which he was exposed to considerable acoustic trauma, without ear protection.  The Veteran's lay testimony alone is enough to establish the occurrence of his reported hearing loss disability in service.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 3.304 (d).  His exposure to acoustic trauma in service is established as consistent with the circumstances of his combat service.

The VA audiologist did not provide a probative opinion as the VA examiner seemed to require confirmatory evidence in the service treatment records, which is contrary to court precedent.  The only probative evidence consists of the Veteran's reports.  The Board finds them credible as there is not contradictory evidence of record.  Service connection may be granted upon a finding of continuity of symptomatology, not necessarily continuity of treatment, between a current disorder and service.  38 C.F.R. §§ 3.303(b), 3.309(a).  The Veterans Benefits Administration created a list of disabilities it considers to be "organic diseases of the nervous system" in the M21-1.  Per M21-1 III.iv.4.G.1.d, such conditions include, among others, sensorineural hearing loss.

In view of the totality of the evidence, including the Veteran's likely in-service noise exposure and noise exposure since service, and his credible statements, the Board finds that the probative evidence of record is at least in equipoise as to the of whether the current left ear (sensorineural) hearing loss for VA purposes is as likely as not due to noise exposure during his period of active service.  Under such circumstances, with the resolution of all reasonable doubt in the Veteran's favor on this material issue.  As such, the evidence establishes all 3 elements of service connection; so, service connection for left ear hearing loss is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



ORDER

New and material evidence having been received, the claim for service connection for a right knee disability is reopened.

Service connection for a right knee disability, diagnosed as degenerative joint disease, is granted.

Service connection for left ear hearing loss is granted.



REMAND

Right Ear Hearing Loss

At the July 2010 VA examination, the Veteran's right ear hearing loss did not meet VA regulations.  VA medical records show that hearing aids were issued to him in March 2013 (8/19/15 CAPRI, p. 130, 302).  This suggests his hearing may have worsened.  In the interest of fairness, due process, and likely worsening based on evidence of record, the Board finds that a new VA examination is warranted to determine if the Veteran has right ear hearing loss due to a disease or injury in active service.  

Left and Right Lower Extremity Disability

The Veteran contends that he has right and left lower extremity disabilities, that he describes as nerve damage, due to playing football in service and to shrapnel incurred when he tried to save crew members from a burning helicopter.  See Board hearing transcript at pages 3-4.  In 2011, he testified to receiving medical treatment at a field hospital for shrapnel in his lower extremities.  See December 2011 hearing transcript at page 6.

In the April 2012 statement of the case, the RO conceded that, based on the Veteran's 2011 testimony, he experienced an event that resulted in shrapnel wounds to his lower extremities.

A January 2012 VA examiner noted that there was no evidence of any medical treatment or complaints regarding shrapnel wounds to the lower extremities.  Indeed, the examiner stated, "The record is silent."  The separation exam was negative for any complaints regarding shrapnel wounds and the examination is negative.  There was no interim data proximate to discharge and VA accepted the Veteran's testimony as factual.  The examiner stated that, based on the data available, he could not render an informed opinion without resorting to mere speculation.  The examiner provided an insufficient opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389-90 (2010).  As such, the Board finds a remand is warranted for a new opinion.

Skin Disability

The Veteran served in Vietnam from September 1970 to September 1971 and is presumed to have been exposed to herbicides.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  The AOJ noted such exposure to herbicides in the September 2010 rating decision.

The Veteran testified that his skin problems started in Vietnam with a couple of spots.  See Board hearing transcript at pages 28, 30.  After service, he sought VA treatment for a skin problem in 1975, but was told it was not recognized as related to service.  Id. at 29.

Post-service VA medical records document the Veteran's repeated treatment by a dermatologist and show that, in June 2010, basal cell carcinoma was among his medical problems (12/4/10 Medical Treatment Record Government Facility, p. 19).  He was treated for seborrheic keratoses, acrochordon (9/24/10 Medical Treatment Record Government Facility, page 4), prurigo nodularis/eczema thought likely secondary to xerosis, and actinic keratoses (8/19/15 CAPRI, pp. 56-57, 175-176, 240-241).  A history of non-melanoma skin cancer was noted in 2013 and 2015 (8/19/15 CAPRI, pp. 57, 240).

Here as the record shows the Veteran current skin disabilities, was exposed to Agent Orange, and he reported the onset of skin problems in service, the low threshold for obtaining a medical opinion or examination is triggered.  McLendon v. Nicholson, 20 Vet. App. 79, 81-83 (2006).  

Records

Additional VA medical records were added to the claims file after issuance of the March 2013 supplemental statement of the case (8/19/15 CAPRI).  The Veteran did not waive initial AOJ consideration of this evidence.  38 C.F.R. § 20.1304(c) (2016).  On remand, the AOJ will have the opportunity to review these records and consider them in a supplemental statement of the case.

Recent medical records regarding the Veteran's treatment at the VA medical center (VAMC) in Dallas and the Fort Worth Outpatient Clinic (OPC), since August 2015, should be obtained.
  
Accordingly, the case is REMANDED for the following actions:

1. Obtain all medical records regarding the Veteran's VA treatment since August 2015.  If any requested records cannot be obtained, the appellant must be notified of the attempts made and of what additional actions will be taken with regard to his claim.

2. After completing the development requested above, schedule the Veteran for a VA examination performed by a dermatologist to determine the etiology of his skin disability.   An examination conducted by a medical professional other than a physician is not acceptable.  All indicated tests and studies should be conducted.

The examiner should note that the claims folder, including this remand, was reviewed.

a. The examiner should opine as to whether it is at least as likely as not 
(50 percent probability or more) that the Veteran's current skin disability (including actinic keratoses, prurigo nodularis/eczema, and xerosis) had its onset in service, is related to his conceded herbicide exposure in service, or is otherwise the result of a disease or injury in service. 

b. The examiner must provide a comprehensive rationale for each opinion with consideration given to all evidence of record, including the Veteran's reports of in-service exposures. 

c. The absence of evidence of treatment for skin disability in the service treatment records cannot, standing alone, serve as the basis for a negative opinion.

d. If the needed opinion cannot be provided without resort to speculation, court cases require the examiner explain why the opinion cannot be offered, and state whether the inability is due to the absence of any evidence or to the limits of scientific or medical knowledge.

3. Schedule the Veteran for a VA examination performed by a physician (if a physician is not available to conduct the examination, then a physical may conduct a post-examination records review) to determine the etiology of his left and right lower extremity disability.  All indicated tests and studies should be conducted.

The examiner should note that the claims folder, including this remand, was reviewed

a. Does the Veteran have any residuals of shrapnel wounds to his lower extremities, including nerve damage, or other residuals (any residuals since 2009)?  If so, please describe.

b. If so, the examiner should opine as to whether it is at least as likely as not 
(50 percent probability or more) that the Veteran's lower extremity disability(ies), is (are) related to his conceded shrapnel wounds in service, or is(are) otherwise the result of a disease or injury in service. 

c. The examiner must provide a comprehensive rationale for each opinion with consideration given to all evidence of record, including the Veteran's reports of in-service injuries. 

d. The absence of evidence of treatment for lower extremity disability in the service treatment records cannot, standing alone, serve as the basis for a negative opinion.

e. If the needed opinion cannot be provided without resort to speculation, court cases require the examiner explain why the opinion cannot be offered, and state whether the inability is due to the absence of any evidence or to the limits of scientific or medical knowledge.

4. Schedule the Veteran for a VA audiology examination to determine the etiology of any right ear hearing loss.  All indicated tests and studies should be conducted.

The examiner should note that the claims folder, including this remand, was reviewed

a. Does the Veteran have right ear hearing loss?

b. If so, the examiner should opine as to whether it is at least as likely as not 
(50 percent probability or more) that the Veteran's right ear hearing loss is related to his conceded acoustic trauma in service, or is otherwise the result of a disease or injury in service. 

c. The examiner must provide a comprehensive rationale for each opinion with consideration given to all evidence of record, including the Veteran's reports of in-service acoustic trauma. 

d. The absence of evidence of treatment for right ear hearing loss disability in the service treatment records cannot, standing alone, serve as the basis for a negative opinion.

e. If the needed opinion cannot be provided without resort to speculation, court cases require the examiner explain why the opinion cannot be offered, and state whether the inability is due to the absence of any evidence or to the limits of scientific or medical knowledge.

5. If the benefits sought on appeal are not fully granted, issue a supplemental statement of the case.  Then return the appeal to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


